COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Estate of F.J. Leonards, Deceased

Appellate case number:     01-20-00222-CV

Trial court case number: P03986A

Trial court:               County Court of Chambers County

        The reporter’s record was due on April 13, 2020. According to the information provided
to the Court by the court reporter, appellant will not be providing a reporter’s record. If appellant
does not request and make financial arrangements for the filing of the reporter’s record, this
Court will consider and decide only those issues or points that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).

        If appellant does plan to provide a reporter’s record, appellant must respond to the Court
within 10 days of the date of this notice with proof of payment to the court reporter or the Court
will order appellant’s brief filed without the benefit of a reporter’s record.

       It is so ORDERED.

Judge’s signature: _________/s/ Russell Lloyd____________________
                            Acting individually


Date: April 21, 2020